 

Exhibit 10.75

 

GUARANTY

 

THIS GUARANTY (this “Guaranty”) is executed as of July 1, 2014 by CFP
RESIDENTIAL, L.P., a Texas limited partnership (“CFP”), MAPLE RESIDENTIAL, L.P.,
a Delaware limited partnership (“Maple”), CFH MAPLE RESIDENTIAL INVESTOR, L.P.,
a Texas limited partnership (“CFH”), VF RESIDENTIAL, LTD., a Texas limited
partnership (VF Residential”), and VF MULTIFAMILY HOLDINGS, LTD., a Texas
limited partnership (“VF Holdings”), for the benefit of COMPASS BANK, an Alabama
banking corporation (“Compass”), and each of the financial institutions from
time to time party to the Loan Agreement herein described (including Compass,
the “Lenders”). Compass, in its capacity as Administrative Agent for itself and
the other Lenders, is hereinafter referred to as “Agent”. CFP, Maple, CFH, VF
Residential and VF Holdings are referred to herein individually as a “Guarantor”
and collectively, as the “Guarantors”). Unless otherwise expressly set forth
herein, Agent shall be deemed in all respects to be acting in the capacity of
Agent for itself and all of the Lenders, as set forth in, and in accordance
with, the Loan Agreement.

 

1.          Definitions. Capitalized terms used but not defined herein shall
have the meanings set forth in the Construction Loan Agreement of even date
herewith executed by and among Borrower, Agent and Lenders (the “Loan
Agreement”). The following terms have the meanings assigned.

 

“Affiliate” shall mean, as to any person or entity, any other person or entity
that, directly or indirectly, is in control of, is controlled by or is under
common ownership or control with such person or entity, or is a director or
officer of such person or entity.

 

“Borrower” means BR T&C Blvd., LLC, a Delaware limited liability company.

 

“Collateral Value Statement” means a collateral value statement, delivered to
Agent by CFP or VF Holdings in accordance with the terms of a guaranty for the
Loan to which such Guarantor is a party, setting forth the assets of such
Guarantor as of the preceding June 30.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Completion Obligations” means Borrower’s obligation to (a) construct, equip and
complete the Improvements in accordance with the Loan Agreement and in
substantial accordance with the Plans and Specifications and (b) pay all
expenses, charges, costs and fees of or relating to the requirements the
preceding clause (a) (including debt service on the Loan only during
construction of the Improvements until the Completion Event), including, without
limitation, all of the following items to the extent relating to the Property or
the Improvements: permitting fees, licensing fees, utility expenses (other than
utility expenses of tenants), all insurance expenses during the construction
period, penalties, charges and amounts payable to all architects, engineers,
construction managers, contractors, subcontractors, tenants and material
suppliers engaged in connection with any of the foregoing and any additional
costs, such as overtime charges, necessary to so complete the Improvements on or
before the Completion Date.

 

1

 

 

“Divisional Account Balance” means an account maintained within the Trammell
Crow Residential businesses for an owner of one or more entities that are part
of the Trammell Crow Residential businesses for the purpose of coordinating
distribution and reinvestment by such person of cash flow among entities that
are part of the Trammell Crow Residential Businesses.

 

“Enforcement Costs” means all costs, attorneys’ fees, legal expenses and other
costs incurred or expended by Agent and/or Lenders in collecting or enforcing
any of the Guaranteed Obligations or due to any default in the performance of
the Guaranteed Obligations.

 

“Excluded Swap Obligation” means with respect to any Guarantor, any Swap
Obligation, if and to the extent that all or a portion of the guaranty by such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant”, as defined in the Commodity Exchange Act, at
the time when this Guaranty becomes effective with respect to such Guarantor and
such Swap Obligation.

 

“Guaranteed Obligations” means:

 

(a)          the Principal Obligation;

 

(b)          all Interest under the Loan until the Second Step-Down Date occurs,
after which Interest will not be included in the Guaranteed Obligations and
Guarantor will have no further liability under this clause (b), except to the
extent provided in Section 3(c) of this Guaranty;

 

(c)          all Completion Obligations until the Completion Event occurs, after
which the Completion Obligations will not be included in the Guaranteed
Obligations and Guarantor will have no further liability under this clause (c);

 

(d)          all Recourse Amounts; and

 

(e)          all Enforcement Costs.

 

“Indebtedness” has the meaning assigned such term in the Security Instrument.

 

“Interest” means all accrued and unpaid interest on the Principal Amount.

 

“Liquid Assets” means all unrestricted and unencumbered cash or cash equivalents
(it being agreed that cash equivalents shall include funds in money market
accounts, funds evidenced by certificates of deposit, the current value of
publicly traded securities at the time in question, interests in mutual funds
and other similar investments) which are either held by a Guarantor or within a
Guarantor’s Divisional Account Balances.

 

2

 

 

“Obligations” means all covenants, agreements and other obligations of Borrower
under the Loan Documents.

 

“Original CV Statement” means, as to CFP or VF Holdings, a Collateral Value
Statement, dated as of June 30, 2013, delivered to Agent by such Guarantor in
connection with the Agent’s underwriting of the Loan.

 

“Principal Amount” has the meaning assigned such term in the Loan Agreement.

 

“Principal Obligation” means a portion of the Principal Amount of the Loan as
follows:

 

(i)          Fifty percent (50%) of the Principal Amount, from and after the
date of this Guaranty until the First Step-Down Date (defined below).

 

(ii)         Twenty-five percent (25%) of the Principal Amount from and after
the First Step-Down Date until the Second Step-Down Date (defined below).

 

(iii)        Zero percent (0%) of the Principal Amount from and after the Second
Step-Down Date.

 

(iv)        “First Step-Down Date” means the first date on which all of the
following are satisfied: (A) the Completion Event has occurred, (B) Agent
receives evidence reasonably satisfactory to Agent that the Property has
achieved a Debt Coverage Ratio of 1.0:1.0 for three (3) consecutive calendar
months (using a minimum vacancy factor equal to the greater of (1) the actual
vacancy rate or (2) 15%, in determining Net Operating Income for purposes of
calculating the Debt Coverage Ratio for the purposes of the First Step-Down Date
only), and (C) no continuing Event of Default then exists.

 

(v)         “Second Step-Down Date” means the first date on which all of the
following are satisfied: (A) Agent receives evidence reasonably satisfactory to
Agent that the Property has achieved a Debt Coverage Ratio of 1.45:1.0 for three
(3) consecutive calendar months, and (B) no continuing Event of Default then
exists;

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or otherwise constitutes an “eligible contract
participant”, as defined in the Commodity Exchange Act, or any regulations
promulgated thereunder, at such time.

 

3

 

 

“Recourse Amounts” means:

 

(a)          the amount by which any Rent collected by or on behalf of Borrower
after the occurrence and during the continuance of an Event of Default (but not
including Rent collected or received by Administrative Agent or Lenders during
the existence of such Event of Default), is not applied to the payment of the
Indebtedness or the expenses of managing, operating and maintaining the Property
or held by Borrower pending such application, including without limitation,
amounts paid as expenses to a person or entity related to or affiliated with
Borrower, unless such payments are expressly permitted in the Loan Documents;

 

(b)          any loss or damage suffered or incurred by Agent and/or Lenders
arising from the existence of any mechanic’s or materialman’s lien filed against
the Property;

 

(c)          any loss or damage suffered or incurred by Agent and/or Lenders
arising from the failure by Borrower to pay any of the taxes, assessments or
charges required to be paid by Borrower in the Loan Documents;

 

(d)          any loss or damage suffered or incurred by Agent and/or Lenders
resulting from the failure to keep the Property insured as required by the
provisions of the Loan Documents that set forth explicit insurance requirements
or with respect to other insurance required by Agent pursuant to the Loan
Documents so long as such additional insurance is reasonably requested and is
consistent with other insurance typically maintained by other projects similarly
situated to the Property;

 

(e)          any loss or damage suffered or incurred by Agent and/or Lenders
resulting from any fraud or material misrepresentation by Borrower or any
Guarantor in connection with the Property, the Loan Documents or any aspect of
the Loan;

 

(f)          any amount owed to Agent and/or Lenders pursuant to the
Environmental Indemnity Agreement;

 

(g)          insurance and/or condemnation proceeds which are received by or on
behalf of Borrower and which are not delivered to Agent or otherwise applied by
Borrower as required or permitted under the terms of the Loan Documents;

 

(h)          upon the foreclosure of the lien of the Security Instrument,
damages suffered or incurred by Agent and/or Lenders resulting from the failure
of Borrower to deliver or surrender to the purchaser of the Property, at or
immediately following such foreclosure, any of the Property covered by the
Security Instrument;

 

(i)          any losses or damages suffered or incurred by Agent and/or Lenders
resulting from the Property, or any part thereof, becoming an asset in an
involuntary bankruptcy or insolvency proceeding filed by a party other than
Borrower, any Guarantor or any affiliate of Borrower or any Guarantor, which is
not dismissed within ninety (90) days of filing; provided however, this
subsection shall not apply if an involuntary bankruptcy is filed by Agent and/or
Lenders;

 

4

 

 

(j)          any loss or damage suffered or incurred by Agent and/or Lenders if
Borrower, in a manner that is not in good faith, contests, delays or otherwise
hinders or opposes any of Agent’s or Lenders’ enforcement actions; and

 

(k)          any payments made to Borrower pursuant to any Hedge Agreement or
other interest rate cap agreement and not applied as provided for in the Loan
Documents, or any actual loss or damages suffered or incurred by Agent and/or
Lenders resulting from any alteration, modification, amendment, termination or
cancellation of any Hedge Agreement or interest rate cap agreement, or waiver of
any term thereof without Agent’s prior written consent made in violation of the
Loan Documents or the applicable Hedge Agreement or interest rate agreement.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

2.          Inducement. Each Guarantor has an economic investment or interest in
Borrower, and an interest in the success of the Property, and Lenders’ agreement
to make the Loan is of substantial benefit to each Guarantor.

 

3.          Guaranteed Obligations.

 

(a)          In order to induce Lenders to make the Loan to Borrower, the
Guarantors absolutely, unconditionally and irrevocably guarantee and agree to
pay to Agent, for the benefit of Lenders, on demand, in lawful money of the
United States of America, in immediately available funds, or to perform, as the
case may be, the Guaranteed Obligations (and agree to defend, indemnify and hold
harmless Agent and Lenders, and their respective directors, officers, employees,
successors and assigns from and against any and all claims, suits, liabilities
(including, without limitation, strict liabilities and any impairment of Agent’s
and Lenders’ security for the Loan), obligations, debts, damages, losses, costs,
expenses, fines, penalties, charges, fees, judgments, awards, court costs, and
legal or other expenses (including, without limitation, attorneys’ fees and
expenses and amounts paid in settlement of whatever kind or nature) which Agent
and/or Lenders may incur as a result of any of the Guaranteed Obligations).

 

(b)          Upon foreclosure by Agent under the Security Instrument or the sale
of the Property pursuant to a receivership, bankruptcy or other debtor relief
action (a “Transfer Event”) and application of the proceeds of such Transfer
Event to the outstanding principal balance of the Notes, the Guarantors’
liability for payment of the Principal Amount shall be the lesser of (i) that
portion of the Principal Amount for which Guarantors were liable under this
Guaranty immediately prior to the Transfer Event or (ii) the unpaid principal
balance of the Notes after completion of the Transfer Event and application of
the proceeds to the outstanding principal balance of the Notes, it being the
intention of Agent and Lenders that the application of proceeds of any Transfer
Event shall be in such a manner as not to extinguish or reduce the Guarantors’
liability until all of the Principal Amount for which Guarantors are not liable
has been paid in full. After a Transfer Event and application of the proceeds
thereof, Guarantors shall also remain liable for the payment of Interest (unless
Guarantor’s liability for Interest was previously reduced to zero in accordance
with this Guaranty), Enforcement Costs and the Recourse Amounts.

 

5

 

 

(c)          Notwithstanding the definition of Guaranteed Obligations set forth
above and the limitations set forth therein, the Guaranteed Obligations will be
expanded to include all Indebtedness and Obligations of Borrower under the Loan
Documents (in addition to (but without duplication of) the Recourse Amounts and
the Enforcement Costs), and Guarantor shall be fully liable for all of the
Indebtedness and Obligations, if (but only if): (i) there shall be an Event of
Default under Section 7.1(p) (Unauthorized Transfer) or 7.1(s) (Change in
Constituency or Control) of the Loan Agreement; (ii) there shall be an Event of
Default under Section 7.1(q) (Unauthorized Liens) of the Loan Agreement with
respect to any lien voluntarily granted by Borrower; or (iii) the Property, or
any part thereof, shall become an asset in a voluntary bankruptcy or insolvency
proceeding filed by Borrower, any Guarantor or any Affiliate of Borrower or any
Guarantor.

 

(d)          If the Guarantors perform the Completion Obligations under this
Guaranty, then the Guarantors will be entitled to requisition and draw all of
the undisbursed Loan proceeds intended to be used for the construction of the
Improvements pursuant to the Project Budget (but not in excess of the committed
amount of the Loan), together with any Borrower’s Deposit then being held by
Agent. Agent shall disburse such funds for the purpose of, and to the extent
necessary for, performance of the Completion Obligations, provided that: (i)
Guarantors shall be performing the Completion Obligations or causing the
performance of the same with due diligence; (ii) Guarantors shall have made all
required deposits into the Borrower’s Deposit and all other deposits required
under the Loan Agreement; (iii) all disbursements of Loan proceeds to the
Guarantors shall be secured by the Loan Documents with the same priority as all
previous advances of Loan proceeds to Borrower; (iv) Guarantors shall have cured
all continuing Events of Default, provided, that Guarantor shall have an
additional period of time as reasonably necessary to complete the Improvements,
not to exceed 120 days from the Completion Date, subject to Force Majeure Events
as provided in the Loan Agreement, provided that Guarantors diligently perform
the Completion Obligations; provided, however, that the Guarantors shall not be
required to cure any non-monetary Event of Default which is personal to Borrower
and therefore not susceptible to cure by the Guarantors; and (v) the Guarantors
shall otherwise comply with the provisions of the Loan Agreement concerning the
performance of the Completion Obligations including the requirements for Advance
Requests and disbursement of proceeds of the Loan.

 

6

 

 

4.          Waivers. TO THE EXTENT PERMITTED BY APPLICABLE LAW, GUARANTOR
EXPRESSLY WAIVES PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF DEMAND AND OF
DISHONOR AND NONPAYMENT OF THE GUARANTEED OBLIGATIONS OR THE INDEBTEDNESS,
NOTICE OF INTENTION TO ACCELERATE THE MATURITY OF THE GUARANTEED OBLIGATIONS OR
THE INDEBTEDNESS OR ANY PART THEREOF, NOTICE OF ACCELERATION OF THE MATURITY OF
THE GUARANTEED OBLIGATIONS OR THE INDEBTEDNESS OR ANY PART THEREOF, NOTICE OF
DISPOSITION OF COLLATERAL, THE DEFENSE OF IMPAIRMENT OF COLLATERAL, THE RIGHT TO
A COMMERCIALLY REASONABLE SALE OF COLLATERAL, PROTEST AND NOTICE OF PROTEST,
DILIGENCE IN COLLECTING, AND THE BRINGING OF SUIT AGAINST ANY OTHER PARTY.
NEITHER AGENT NOR LENDERS SHALL BE UNDER ANY OBLIGATION TO NOTIFY GUARANTOR OF
ITS ACCEPTANCE HEREOF OR OF ANY ADVANCES MADE OR CREDIT EXTENDED ON THE FAITH
HEREOF OR THE FAILURE OF BORROWER TO PAY ANY OF THE INDEBTEDNESS AS THE SAME
MATURES OR ANY DEFAULT IN THE PERFORMANCE OF ANY OF THE GUARANTEED OBLIGATIONS,
OR TO USE DILIGENCE IN PRESERVING THE LIABILITY OF ANY PERSON ON THE GUARANTEED
OBLIGATIONS OR THE INDEBTEDNESS OR IN BRINGING SUIT TO ENFORCE COLLECTION OR
PERFORMANCE OF THE GUARANTEED OBLIGATIONS OR THE INDEBTEDNESS. GUARANTOR WAIVES
ALL DEFENSES GIVEN TO SURETIES OR GUARANTORS AT LAW OR IN EQUITY OTHER THAN THE
ACTUAL PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS AND THE
INDEBTEDNESS AND ALL DEFENSES BASED UPON QUESTIONS AS TO THE VALIDITY, LEGALITY
OR ENFORCEABILITY OF THE GUARANTEED OBLIGATIONS AND THE INDEBTEDNESS AND AGREES
THAT GUARANTOR SHALL BE PRIMARILY LIABLE HEREUNDER. THE GUARANTORS WAIVE THE
RIGHTS OF A GUARANTOR UNDER SECTIONS 51.003, 51.004 AND 51.005 OF THE TEXAS
PROPERTY CODE (AS THE SAME MAY BE AMENDED FROM TIME TO TIME).

 

5.          No Impairment of Guaranty. Agent, without authorization from or
notice to the Guarantors and without impairing, modifying, changing, releasing,
limiting or affecting the liability of the Guarantors hereunder, may from time
to time at its discretion and with or without valuable consideration, alter,
compromise, accelerate, renew, extend or change the time or manner for the
payment of any or all of the Indebtedness, increase or reduce the rate of
interest thereon, take and surrender security, exchange security by way of
substitution, or in any way it deems necessary take, accept, withdraw,
subordinate, alter, amend, modify or eliminate security, add or release or
discharge endorsers, guarantors, or other obligors, make changes of any sort
whatever in the Indebtedness or in the terms of payment or performance of the
Indebtedness, or in the manner of doing business with Borrower, or settle or
compromise with Borrower or any other person or persons liable on the
Indebtedness on such terms as it may see fit, and may apply all moneys received
from Borrower or others, or from any security held (whether held under a
security instrument or not), in such manner upon the Guaranteed Obligations
(whether then due or not) as it may determine to be in its best interest
(subject to the requirements of the Loan Documents), without in any way being
required to marshal securities or assets or to apply all or any part of such
moneys upon any particular part of the Guaranteed Obligations. It is
specifically agreed that Agent and Lenders are not required to retain, hold,
protect, exercise due care with respect thereto, perfect security interests in
or otherwise assure or safeguard any security for the Guaranteed Obligations; no
failure by Agent or Lenders to do any of the foregoing and no exercise or
nonexercise by Agent or Lenders of any other right or remedy of Agent or Lenders
shall in any way affect any of the Guarantors’ obligations hereunder or any
security furnished by Guarantors or give Guarantors any recourse against Agent
or Lenders.

 

7

 

 

6.          Events Affecting Borrower. The liability of Guarantors hereunder
shall not be modified, changed, released, limited or impaired in any manner
whatsoever on account of any or all of the following, whether or not with notice
to or consent of Guarantors: (a) the incapacity, death, disability, dissolution
or termination of any Guarantor, Borrower, Agent, Lenders or any other person or
entity; (b) the failure by Agent or Lenders to file or enforce a claim against
the estate (either in administration, bankruptcy or other proceeding) of
Borrower or any other person or entity; (c) recovery from Borrower or any other
person or entity (except Guarantors) becomes barred by any statute of
limitations or is otherwise prevented; (d) any defenses, set offs or
counterclaims which may be available to Borrower or any other person or entity
(except Guarantors); (e) any transfer or transfers of any of the property
covered by the Loan Documents; (f) any release or discharge by operation of law
of Borrower, any co-guarantor or any other person (other than Guarantors)
primarily or secondarily liable for the payment or performance of the Guaranteed
Obligations or the Indebtedness or any part thereof; (g) any modifications,
extensions, amendments, consents, releases or waivers with respect to the Loan
Documents, or this Guaranty (except for, with respect to this Guaranty, any
modification, extension, amendment, consent, release or waiver from Agent in
writing); (h) any failure of Agent or Lenders to give any notice to Guarantors
of any Event of Default under the Loan Documents, or this Guaranty (except
notices explicitly required by this Guaranty); (i) Guarantors are or become
liable for any indebtedness owing by Borrower to Agent and/or Lenders other than
under this Guaranty; or (j) any impairment, modification, change, release or
limitation of the liability of, or stay of actions or lien enforcement
proceedings against, Borrower, its property, or its estate in bankruptcy
resulting from the operation of any present or future provision of the Federal
Bankruptcy Code (the “Bankruptcy Code”) or other similar federal or state
statute, or from the decision of any court.

 

7.          Subordination. Each Guarantor expressly subordinates its rights to
payment of any indebtedness owing from Borrower to such Guarantor, whether now
existing or arising at any time in the future, to the prior right of Agent and
Lenders to receive or require payment in full of the Guaranteed Obligations and
the Indebtedness and until payment in full of the Guaranteed Obligations and the
Indebtedness (and including interest accruing on the Notes after any petition
under the Bankruptcy Code, which post petition interest such Guarantor agrees
shall remain a claim that is prior and superior to any claim of such Guarantor
notwithstanding any contrary practice, custom or ruling in proceedings under the
Bankruptcy Code generally), such Guarantor agrees not to accept any payment or
satisfaction of any kind of indebtedness of Borrower to such Guarantor or any
security for such indebtedness; provided, however, that each Guarantor shall be
entitled to enforce or receive payment, directly or indirectly, of any unsecured
fully subordinated indebtedness of Borrower to such Guarantor (with this
provision being sufficient to establish such subordination without the execution
of any other document or any other action on the part of Guarantor or Borrower)
at times when no Event of Default exists. If any Guarantor should receive any
such payment, satisfaction or security for any unsecured fully subordinated
indebtedness of Borrower to such Guarantor (with this provision being sufficient
to establish such subordination without the execution of any other document or
any other action on the part of such Guarantor or Borrower) at a time when an
Event of Default exists, such Guarantor agrees forthwith to deliver the same to
Agent in the form received, endorsed or assigned as may be appropriate for
application on account of, or as security for, the Guaranteed Obligations and
until so delivered, agrees to hold the same in trust for Agent for the benefit
of the Lenders.

 

8

 

 

8.          Subrogation. No Guarantor shall exercise, whether at law or in
equity, its right to seek subrogation, contribution, indemnification or any
other form of reimbursement or repayment from Borrower for the payment or
performance of the Guaranteed Obligations until the Guaranteed Obligations have
been paid and performed in full; provided, however, that each Guarantor shall be
entitled to enforce or receive payment, directly or indirectly, of any unsecured
fully subordinated indebtedness of Borrower to such Guarantor (with this
provision being sufficient to establish such subordination without the execution
of any other document or any other action on the part of such Guarantor or
Borrower) at times when no Event of Default exists. If any Guarantor is or
becomes an “insider” (as defined in Section 101 of the Bankruptcy Code) with
respect to Borrower, then such Guarantor shall not exercise any rights of
contribution, indemnification, reimbursement or any similar rights against
Borrower with respect to this Guaranty (including any right of subrogation,
except to the extent of collateral held by Agent and/or Lenders), whether such
rights arise under an express or implied contract or by operation of law, until
the Guaranteed Obligations and the Indebtedness have been paid and performed in
full; provided, however, that such Guarantor shall be entitled to enforce or
receive payment, directly or indirectly, of any unsecured fully subordinated
indebtedness of Borrower to such Guarantor (with this provision being sufficient
to establish such subordination without the execution of any other document or
any other action on the part of such Guarantor or Borrower) at times when no
Event of Default exists. It is the intention of the parties that if Borrower or
any Guarantor becomes a debtor in any proceeding under the Bankruptcy Code, then
at any time while the Guaranteed Obligations and the Indebtedness are
outstanding, such Guarantor shall not be deemed to be a “creditor” (as defined
in Section 101 of the Bankruptcy Code) of Borrower and such subrogation,
contribution, indemnification or other reimbursement or repayment rights will
not be available to such Guarantor and will be ineffective and suspended in such
bankruptcy case. This waiver is given to induce Lenders to make the Loan as
evidenced by the Notes to Borrower.

 

9.          No Usury. It is the intent of Guarantors, Agent and Lenders in the
execution and acceptance of this Guaranty to contract in strict compliance with
applicable usury law. In furtherance thereof, Guarantors, Agent and Lenders
stipulate and agree that none of the terms and provisions contained in this
Guaranty, or in any other instrument now or hereafter executed in connection
herewith, shall ever be construed to create a contract to pay for the use,
forbearance or detention of money, interest at a rate in excess of the maximum
interest rate permitted to be charged by applicable law; Guarantors shall never
be obligated or required to pay interest on the Indebtedness at a rate in excess
of the maximum interest that may be lawfully charged under applicable law; and
that the provisions of this Section shall control over all other provisions of
this Guaranty, and any other instruments now or hereafter executed in connection
herewith or any other oral or written agreement which may be in apparent
conflict herewith. Agent and Lenders expressly disavow any intention to charge
or collect excessive unearned interest or finance charges if the maturity of the
Indebtedness is accelerated. If the maturity of the Notes shall be accelerated
for any reason or if the principal of the Notes is paid prior to the end of the
term of the Notes, and as a result thereof the interest received from Guarantors
for the actual period of existence of the Loan exceeds the amount of interest at
the applicable maximum lawful rate under applicable law, Agent shall, at its
option, have Lenders either refund to Guarantors the amount of such excess or
credit the amount of such excess against the Guaranteed Obligations then
outstanding and thereby shall render inapplicable any and all penalties of any
kind provided by applicable law as a result of such excess interest. If Agent
and/or Lenders contract for, charge or receive any amount or amounts and/or any
other thing of value from Guarantors which are determined to constitute interest
which would increase the effective interest rate on the Guaranteed Obligations
to a rate in excess of that permitted to be charged by applicable law, all such
amounts determined to constitute interest in excess of the lawful rate shall,
upon such determination, at the option of Agent, be either immediately returned
to Guarantors or credited against the principal balance of the Notes then
outstanding, in which event any and all penalties of any kind under applicable
law as a result of such excess interest shall be inapplicable. By execution of
this Guaranty, Guarantors acknowledges that Guarantors believe the Guaranteed
Obligations to be non usurious and agrees that if, at any time, Guarantors
should have reason to believe that the Guaranteed Obligations is in fact
usurious, Guarantors will give Agent notice of such condition and Guarantors
agree that Lenders shall have sixty (60) days in which to make appropriate
refund or other adjustment in order to correct such condition if in fact such
exists. The term “applicable law” as used in this Section shall mean the laws of
the State of Texas or the laws of the United States, whichever laws allow the
greater rate of interest, as such laws now exist or may be changed or amended or
come into effect in the future.

 

9

 

 

10.         Representations and Warranties. Each Guarantor hereby represents and
warrants to Agent and Lenders as follows:

 

(a)          Such Guarantor is solvent and there has not been filed by or
against such Guarantor a petition in bankruptcy or a petition or answer seeking
a general assignment for the benefit of creditors, the appointment of a
receiver, trustee, custodian or liquidator with respect to such Guarantor or any
substantial portion of such Guarantor's property, reorganization, arrangement,
rearrangement, composition, extension, liquidation or dissolution or similar
relief under the Bankruptcy Code or any state law.

 

(b)          As to each of CFP and VF Residential, to such Guarantor’s
knowledge, the Original CV Statement of such Guarantor fairly presents in all
material respects the assets of such Guarantor as of such date and the value of
such assets, calculated on the basis provided in the notes thereto. As to each
of CFH, VF Residential and Maple, to such Guarantor’s knowledge, the balance
sheet of such Guarantor, dated as of December 31, 2013, prepared for such
Guarantor, fairly presents in all material respects the financial position of
such Guarantor as of such date determined on the basis provided in the notes
thereto.

 

(c)          The execution, delivery and performance of this Guaranty do not
contravene, result in the breach of or constitute a default under any obligation
or agreement to which such Guarantor is a party or by which such Guarantor or
any of its properties may be bound or affected and do not violate or contravene
any law, order, decree, rule or regulation to which such Guarantor is subject.

 

(d)          There are no judicial or administrative actions, suits or
proceedings pending or, to the best of such Guarantor's knowledge, (i)
threatened against or affecting Guarantor or any of such Guarantors’ property
that, if decided adversely, will have a material adverse effect on such
Guarantors’ ability to perform under this Guaranty or (ii) involving the
validity, enforceability or priority of this Guaranty.

 

10

 

 

(e)          Such Guarantor is duly organized and legally existing under the
laws of the state of its formation.

 

(f)          This Guaranty constitutes the legal, valid and binding obligation
of such Guarantor enforceable in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium and
other laws applicable to creditors’ rights or the collection of debtors’
obligations generally; the execution and delivery of, and performance under,
this Guaranty are within such Guarantor's powers and have been duly authorized
by all requisite action and are not in contravention of the powers of
Guarantor's organizational documents.

 

11.         Covenants and Agreements. Guarantors absolutely and unconditionally
covenants and agree with Agent and Lenders as follows:

 

(a)          If Borrower does not or is unable so to pay or perform the
Guaranteed Obligations for any reason, including, without limitation,
liquidation, dissolution, receivership, conservatorship, insolvency, bankruptcy,
assignment for the benefit of creditors, sale of all or substantially all
assets, reorganization, arrangement, composition, or readjustment of, or other
similar proceedings affecting the status, composition, identity, existence,
assets or obligations of Borrower, or the disaffirmance or termination of any of
the Guaranteed Obligations in or as a result of any such proceeding, Guarantors
shall pay and perform the Guaranteed Obligations and no such occurrence shall in
any way affect Guarantors’ obligations hereunder.

 

(b)          If for any reason whatsoever (including but not limited to ultra
vires, lack of authority, illegality, force majeure, act of God or
impossibility) the Guaranteed Obligations or the Indebtedness cannot be enforced
against Borrower, such unenforceability shall in no manner affect the liability
of Guarantors hereunder and Guarantors shall be liable hereunder notwithstanding
that Borrower may not be liable for such Guaranteed Obligations or the
Indebtedness and to the same extent as Guarantors would have been liable if such
Guaranteed Obligations had been enforceable against Borrower.

 

(c)          Should the organizational status of Borrower change, this Guaranty
shall continue and also cover the Guaranteed Obligations of Borrower under the
new organizational status according to the terms hereof.

 

(d)          If any payment by Borrower to Agent or Lenders is held to
constitute a preference under the bankruptcy laws, or if for any other reason
Agent or Lenders are required to refund such payment or pay the amount thereof
to any other party, such payment by Borrower to Agent or Lenders shall not
constitute a release of Guarantors from any liability hereunder for the
Guaranteed Obligations, and this Guaranty shall continue to be effective or
shall be reinstated, as the case may be.

 

11

 

 

(e)          Guarantors shall not have (i) the right to the benefit of, or to
direct the application of, any security held by Agent and/or Lenders (including
the property covered by the Loan Documents), any right to enforce any remedy
which Agent or Lenders now have or hereafter may have against Borrower, or any
right to participate in any security now or hereafter held by Agent or Lenders,
or (ii) any defense arising out of the absence, impairment or loss of any right
of reimbursement or subrogation or other right or remedy of Guarantors against
Borrower or against any security resulting from the exercise or election of any
remedies by Agent or Lenders (including the exercise of the power or right of
sale under the Loan Documents), or any defense arising by reason of any
disability or other defense of Borrower or by reason of the cessation, from any
cause, of the liability of Borrower.

 

(f)          The payment by Guarantors of any amount pursuant to this Guaranty
shall not in any way entitle Guarantors to any right, title or interest (whether
by way of subrogation or otherwise) in and to any of the Guaranteed Obligations
or any proceeds thereof, or any security therefor, unless and until the full
amount owing to Agent and Lenders on the Guaranteed Obligations has been fully
paid, but when the same has been fully paid, Guarantors shall be subrogated as
to any payments made by it to the rights of Agent and Lenders against Borrower
and/or any endorsers, sureties or other guarantors.

 

(g)          Neither Agent nor Lenders shall be required to pursue any other
remedies before invoking the benefits of this Guaranty, and specifically they
shall not be required to make demand upon or institute suit or otherwise pursue
its remedies against Borrower or any surety other than Guarantors or to proceed
against or give credit for any security now or hereafter existing for the
payment of any of the Guaranteed Obligations. Agent may maintain an action on
this Guaranty without joining Borrower therein and without bringing a separate
action against Borrower.

 

(h)          If the Guarantors are required to perform the Completion
Obligations under this Guaranty and fail to diligently and timely perform such
Completion Obligations in accordance with this Guaranty, then Agent may elect,
in its sole and absolute discretion, to cause the satisfaction of the Completion
Obligations, in which event Guarantors will fully indemnify and hold harmless
Agent and Lenders for, from and against all loss, cost, damage, expense or
liability that Agent and Lenders may suffer in respect of Agent’s exercise of
the rights of Agent and Lenders under this Guaranty and the performance of the
Completion Obligations, INCLUDING ANY NEGLIGENCE OF AGENT AND/OR LENDERS AND/OR
STRICT LIABILITY, except to the extent that the same may result from the
misconduct or gross negligence of Agent or Lenders or any of their employees or
agents.

 

12.         Intentionally Deleted.

 

12

 

 

13.         Financial Statements and Reports. Each of CFP and VF Holdings will
deliver to Agent annually, on or before December 31, of each year, a copy of the
Collateral Value Statement prepared for such Guarantor as of the preceding June
30. Each such Collateral Value Statement will be in substantially the same form,
and be prepared on substantially the same basis, as the Original CV Statement,
with the exception that the capitalization rate employed in establishing
property values may be reduced, at the option of a Guarantor, to a rate not
lower than 6.5%. Each of CFH, VF Residential and Maple will deliver to Agent, on
or before May 31 of each year, a copy of the balance sheet of such Guarantor
showing assets and liabilities as of the preceding December 31. Each such
balance sheet will be in substantially the same form, and be prepared on
substantially the same basis, as the balance sheet prepared for such Guarantor
and delivered to Agent in connection with its underwriting of the Loan;
provided, further the balance sheet of Maple shall be audited by an independent
certified public accountant. In accordance with the terms of the Loan Agreement,
concurrently with the delivery of each Collateral Value Statement or balance
sheet required to be delivered hereunder, Borrower (or an officer of Trammell
Crow Residential Company) shall furnish or cause to be furnished to Agent a
certificate in the form attached to the Loan Agreement, addressed to Agent,
certifying whether, to Borrower’s knowledge based on the information contained
in the most recently provided Collateral Value Statements and balance sheets,
the Guarantors are in compliance with the requirements of Section 14 .

 

14.         Liquidity; Unencumbered Collateral Value of Assets of the
Guarantors.

 

(a)          Should the aggregate value of the assets of the Guarantors
collectively fall to less than $40,000,000 and/or the aggregate amount of the
Liquid Assets of the Guarantors collectively fall to less than $5,000,000, then
any such failure shall constitute an Event of Default under the Notes, the Deed
of Trust, and the other Loan Documents. In making the calculation of values of
the aggregate assets of the Guarantors and Liquid Assets under this Section 14,
(i) the aggregate value of the assets of the Guarantors will be reduced by the
amount secured by all liens (including judgment liens) against the assets of the
Guarantors that have not otherwise been taken into account in determining the
value of the aggregate assets of the Guarantors; and (ii) the assets of a
Guarantor and Liquid Assets of a Guarantor will be excluded with respect to any
Guarantor to whom any event described in Sections 7.1(d), 7.1(e), 7.1(f) or
7.1(g) of the Loan Agreement has occurred.

 

(b)          Guarantors and/or Borrower shall have the right to correct any
deficiency under Section 14(a) above by, within thirty (30) days after demand by
Agent (during which time no Event of Default will be deemed to have occurred),
(i) obtaining and delivering to Agent one or more new guaranties, each of which
shall be in form and content substantially the same as this Guaranty (or in such
other form as Agent may in its good faith business judgment approve) from one or
more other guarantors whose aggregate assets made available for satisfaction of
its guaranty (as determined in accordance with the methodology and assumptions
used by the Guarantors in the Collateral Value Statements or balance sheets) and
aggregate Liquid Assets are sufficient to correct the deficiency, or (ii)
obtaining and delivering to Agent, and thereafter (for so long as the deficiency
exists) maintaining in full force and effect an unconditional and irrevocable
letter of credit, in face amount sufficient to correct the deficiency, naming
Agent as beneficiary, for the benefit of the Lenders, and otherwise in form and
content and issued by an institution acceptable to Agent in the exercise of its
good faith business judgment or (iii) with respect to Liquid Assets, the
amendment of this Guaranty (in form and substance acceptable to Agent in the
exercise of its good faith business judgment) in a manner such that the assets
which are (A) not then included within the definition of Liquid Assets, (B)
sufficient to correct such deficiency and (C) otherwise acceptable to Agent in
its good faith business judgment, thereby become included within the amended
meaning of Liquid Assets, as applicable in a manner sufficient to achieve
compliance with the financial covenants in Section 14(a) above. If, during such
thirty (30) day period, Guarantors or Borrower correct any deficiency under
Section 14(a) above by complying with (i), (ii) or (iii) above, then no Event of
Default will be deemed to have occurred under this Section 14.

 

13

 

 

15.         Joint and Several Liability. All of the obligations and liability of
the Guarantors hereunder shall be joint and several. Suit may be brought against
the Guarantors, jointly and severally, or against any one or more of them, less
than all, without impairing the rights of Agent and Lenders against the other
Guarantors; and Agent may compound with any one or more Guarantors for such sums
or sum as it may see fit and/or release such of Guarantors from all further
liability to Agent and Lenders for such indebtedness without impairing the right
of Agent and Lenders to demand and collect the balance of such indebtedness from
the other Guarantors not so compounded with or released; but it is agreed among
said Guarantors themselves, however, that such compounding and release shall in
nowise impair the rights of said Guarantors as among themselves.

 

16.         Disputes Among Guarantors. To the extent any dispute exists at
anytime between or among any of the Guarantors as to any party's right to
contribution or otherwise, the Guarantors agrees to indemnify, defend and hold
Agent and Lenders harmless from and against any loss, damage, claim, demand,
cost or other liability (including, without limitation, attorneys’ fees, legal
expenses and other costs) Agent and/or Lenders may suffer as a result of such
dispute.

 

17.         Rights Cumulative. The rights of Agent and Lenders are cumulative
and shall not be exhausted by its exercise of any of its rights hereunder or
otherwise against Guarantors or by any number of successive actions until and
unless all Guaranteed Obligations have been paid in full. The existence of this
Guaranty shall not in any way diminish or discharge the rights of Agent and/or
Lenders under any prior or future guaranty agreement executed by any Guarantor.

 

18.         Notices. Any notice, request, demand or other communication required
or permitted hereunder shall be given in writing, sent by (a) personal delivery,
or (b) expedited delivery service with proof of delivery, or (c) United States
Mail, postage prepaid, registered or certified mail, return receipt requested,
addressed as follows:

 

To Agent:                           Compass Bank

8333 Douglas Avenue, Suite 200 S

Dallas, Texas 75225

Attention: Commercial Real Estate- North America

 

To CFP:                             CFP Residential, L.P.

3819 Maple Avenue

Dallas, Texas 75219

Attention: Sarah Puckett

 

To CFH:                             CFH Maple Residential Investor, L.P.

3819 Maple Avenue

Dallas, Texas 75219

Attention: Sarah Puckett

 

14

 

  

To Maple:                          Maple Residential, L.P.

3819 Maple Avenue

Dallas, Texas 75219

Attention: Timothy J. Hogan

 

To VF Residential:            VF Residential, Ltd.

820 Gessner, Suite 760

Houston, Texas 77042

Attention: Kenneth J. Valach

 

To VF Holdings:                VF MultiFamily Holdings, Ltd.

820 Gessner, Suite 760

Houston, Texas 77042

Attention: Kenneth J. Valach

 

or to such other address or to the attention of such other person as hereafter
shall be designated in writing by the applicable party sent in accordance
herewith. Any such notice or communication shall be deemed to have been given
and received either at the time of personal delivery or, in the case of delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein.

 

19.         APPLICABLE LAW. THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF
GUARANTOR HEREUNDER SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS (WITHOUT GIVING
EFFECT TO TEXAS' PRINCIPLES OF CONFLICTS OF LAW) AND THE LAW OF THE UNITED
STATES APPLICABLE TO TRANSACTIONS IN THE STATE OF TEXAS.

 

20.         CONSENT TO FORUM. GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN DALLAS,
TEXAS (OR ANY COURT OF COMPETENT JURISDICTION IN THE COUNTY WHERE ANY PORTION OF
THE PROPERTY COVERED BY THE SECURITY INSTRUMENT IS LOCATED) OVER ANY SUIT,
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OF THE
LOAN DOCUMENTS, AND GUARANTOR HEREBY AGREES AND CONSENTS THAT, IN ADDITION TO
ANY METHODS OF SERVICE OF PROCESS PROVIDED FOR UNDER APPLICABLE LAW, ALL SERVICE
OF PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY STATE OR FEDERAL COURT
SITTING IN DALLAS, TEXAS (OR ANY COURT OF COMPETENT JURISDICTION IN THE COUNTY
WHERE ANY PORTION OF THE PROPERTY COVERED BY THE SECURITY INSTRUMENT IS LOCATED)
MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, DIRECTED
TO GUARANTOR AT THE ADDRESS OF GUARANTOR FOR THE GIVING OF NOTICES HEREUNDER,
AND SERVICE SO MADE SHALL BE COMPLETE FIVE (5) DAYS AFTER THE SAME SHALL HAVE
BEEN SO MAILED.

 

15

 

 

21.         WAIVER OF JUDICIAL PROCEDURAL MATTERS. GUARANTOR AND AGENT HEREBY
KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH AND UPON THE ADVICE OF COMPETENT
COUNSEL, EXPRESSLY AND UNCONDITIONALLY WAIVE, IN CONNECTION WITH ANY SUIT,
ACTION OR PROCEEDING IN CONNECTION WITH THIS GUARANTY, ANY AND EVERY RIGHT THEY
MAY HAVE TO A TRIAL BY JURY.

 

22.         Counterparts. This Guaranty may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.

 

23.         No Modification. This Guaranty may only be modified, waived, altered
or amended by a written instrument or instruments executed by the party against
which enforcement of said action is asserted. Any alleged modification, waiver,
alteration or amendment which is not so documented shall not be effective as to
any party.

 

24.         Successors and Assigns; Gender; Unenforceability of Certain
Provisions, Headings. The terms, provisions, covenants and conditions hereof
shall be binding upon Guarantors and the heirs, devisees, representatives,
successors and assigns of Guarantors and shall inure to the benefit of Agent,
Lenders and all transferees, credit participants, successors, assignees and/or
endorsees of Agent and Lenders. Within this Guaranty, words of any gender shall
be held and construed to include any other gender and words in the singular
number shall be held and construed to include the plural, unless the context
otherwise requires. A determination that any provision of this Guaranty is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and any determination that the application of any provision of
this Guaranty to any person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
any other persons or circumstances. The headings in this Guaranty are for
convenience only and will not limit or otherwise affect any of the terms hereof.

 

25.         Final Agreement. IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS
BUSINESS AND COMMERCE CODE, THE PARTIES ACKNOWLEDGE THAT THE WRITTEN LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

26.         Keepwell. Each Qualified ECP Guarantor jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor that is
not a Qualified ECP Guarantor to honor all of such other Guarantor’s obligations
under this Guaranty in respect of Swap Obligations, if any (provided that each
Qualified ECP Guarantor shall only be liable under this Section 26 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 26, or otherwise under this Guaranty, as it
relates to such other Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 26 shall
remain in full force and effect for so long as this Guaranty shall remain in
effect. Each Qualified ECP Guarantor intends that this Section 26 constitutes,
and this Section 26 shall be deemed to constitute, a “keepwell, support, or
other agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

16

 

 

27.         Excluded Swap Obligations. The payment obligations of a Guarantor
under this Guaranty shall not include any Excluded Swap Obligations of such
Guarantor.

 

28.         No Recourse Against Partners. The Guaranteed Obligations of a
Guarantor under this Guaranty are collectible only from the assets of such
Guarantor, and in no event will any partner of a Guarantor have any liability
for the Guaranteed Obligations of a Guarantor hereunder. Notwithstanding the
foregoing, the limitations hereof shall not be deemed to limit any liability of
any Guarantor under this Guaranty or under any other guaranty or indemnity
agreement now or hereafter executed in favor of Agent and Lenders in connection
with the Loan.

 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty as of the date
first set forth above.

 

REMAINDER OF PAGE INTENTIONALLY BLANK

SIGNATURE PAGE FOLLOWS

 

17

 

 

SIGNATURE PAGE OF GUARANTOR TO

GUARANTY

 

  MAPLE RESIDENTIAL, L.P.,   a Delaware limited partnership         By: Maple
Residential GP, L.L.C.,     a Delaware limited liability company,     its
general partner           By:       Name:       Title:  

 

STATE OF TEXAS §     §   COUNTY OF DALLAS §  

 

This instrument was acknowledged before me on the ____ day of June, 2014, by
_______________, ______________________ of Maple Residential GP, L.L.C., a
Delaware limited liability company, on behalf of said limited liability company,
in its capacity as the general partner of Maple Residential, L.P., a Delaware
limited partnership, on behalf of said limited partnership.

 

      Notary Public, State of Texas

 

      Printed/Typed Name of Notary

My Commission Expires:

 

.  

 



SIGNATURE PAGE - GUARANTY



 

 

 

 

SIGNATURE PAGE OF GUARANTOR TO

GUARANTY

 



    CFP RESIDENTIAL, L.P.,     a Texas limited partnership           By: Crow
Family, Inc., a Texas corporation, its general partner                By:      
  Name:         Title:  









 

STATE OF TEXAS §     §   COUNTY OF DALLAS §  

 

This instrument was acknowledged before me on the ____ day of ________________,
2014, by ____________________, __________________ of Crow Family, Inc., a Texas
corporation, on behalf of said corporation in its capacity as the general
partner of CFP Residential, L.P., a Texas limited partnership, on behalf of said
limited partnership.

 

      Notary Public, State of Texas

 

      Printed/Typed Name of Notary

My Commission Expires:

 

.  

 

SIGNATURE PAGE - GUARANTY

 

 

 

 

SIGNATURE PAGE OF GUARANTOR TO

GUARANTY

  

  CFH MAPLE RESIDENTIAL INVESTOR, L.P., a Texas limited partnership         By:
CH Residential GP, L.L.C., a Texas limited liability company, its general
partner             By: Crow Family, Inc., a Texas corporation, its manager    
        By:       Name:       Title:

 



STATE OF TEXAS §     §   COUNTY OF DALLAS §  

  

This instrument was acknowledged before me on the ____ day of ___________, 2014,
by _______________, ______________________ of Crow Family, Inc., a Texas
corporation, on behalf of said corporation in its capacity as manager of CH
Residential GP, L.L.C., a Texas limited liability company, on behalf of said
limited liability company, in its capacity as the general partner of CFH Maple
Residential Investor, L.P., a Texas limited partnership, on behalf of said
limited partnership.

 

      Notary Public, State of Texas

 

      Printed/Typed Name of Notary

My Commission Expires:

 

.  

 

SIGNATURE PAGE - GUARANTY

 

 

 

 

SIGNATURE PAGE OF GUARANTOR TO

GUARANTY

 



  VF RESIDENTIAL, LTD.,   a Texas limited partnership         By: VFTCR GP, LLC,
    a Texas limited liability company,     its general partner           By:    
    Kenneth J. Valach, Member



 

STATE OF     §       § COUNTY OF     §

 

This instrument was acknowledged before me on the ____ day of ___________, 2014,
by Kenneth J. Valach, member of VFTCR GP, LLC, a Texas limited liability
company, on behalf of said limited liability company, in its capacity as the
general partner of VF Residential, Ltd., a Texas limited partnership, on behalf
of said limited partnership.

 

        Notary Public, State of  

 

      Printed/Typed Name of Notary

 

My Commission Expires:

 

.  

 

SIGNATURE PAGE - GUARANTY

 

 

 

 

SIGNATURE PAGE OF GUARANTOR TO

GUARANTY

 



  VF MULTIFAMILY HOLDINGS, LTD.,   a Texas limited partnership         By: VFTCR
GP, LLC, a Texas limited liability company, its general partner             By:
        Kenneth J. Valach, Member

 

STATE OF     §       § COUNTY OF     §

 

This instrument was acknowledged before me on the ____ day of ___________, 2014,
by Kenneth J. Valach, Member of VFTCR GP, LLC, a Texas limited liability
company, on behalf of said limited liability company, in its capacity as the
general partner of VF Multifamily Holdings, Ltd., a Texas limited partnership,
on behalf of said limited partnership.

 

        Notary Public, State of  

 

      Printed/Typed Name of Notary

 

My Commission Expires:

 

.  

 

SIGNATURE PAGE - GUARANTY

 

 

 